270 F.2d 390
Ruth E. FULTON, Appellant,v.AMERICAN SUGAR REFINING COMPANY.
No. 12862.
United States Court of Appeals Third Circuit.
Argued Sept. 24, 1959.Decided Sept. 29, 1959.

Andrew J. Transue, Flint, Mich.  (Frank J. Eustace, Jr., Philadelphia, Pa., Rene J. Ortlieb, Flint, Mich., on the brief), for appellant.
Samuel B. Fortenbaugh, Jr., Philadelphia, Pa.  (Herbert G. Schick, Clark, Ladner, Fortenbaugh & Young, Philadelphia, Pa., on the brief), for appellee.
Before GOODRICH, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order dismissing the plaintiff's motion to set aside a default judgment and reinstate the case for trial.  The only ground which the plaintiff can rely on is Rule 60(b)(6), 28 U.S.C.A.


2
We have examined and considered the facts of the case.  We do not find any basis on which we can say that the discretion of the trial court was improperly exercised.


3
The judgment of the district court will be affirmed.